Citation Nr: 1144338	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bladder disorder and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied reopening the service connection claim for a neurogenic bladder.  This claim is under the jurisdiction of the RO in Chicago, Illinois. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a bladder disorder was last denied in an August 2007 rating decision; the Veteran was properly notified of the adverse outcome and his appellate rights in an August 2007 letter. Within one year of the decision he submitted additional evidence which is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim. 

2.  The Veteran's current bladder did not manifest until 2004, almost fifty years after the Veteran separated from active service in June 1957, and has not been shown to be related to an in-service disease, injury, or event. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted within one year of the August 2007 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(b) (2011).

2.  A bladder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As an initial matter, because the Board finds that new and material evidence was submitted within one year of the August 2007 rating decision, and therefore that reconsideration of the August 2006 claim from which that rating decision originates is warranted under 38 C.F.R. § 3.156(b), any error under the VCAA with regard to the issue of reopening is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the August 2007 and January 2009 rating decisions, letters dated in November 2006 and April 2008 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied or that any error did not prejudice the Veteran's claim.  In this regard, the Veteran's VA medical records and Social Security Administration (SSA) records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  

Unfortunately, the National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records and service personnel records were likely destroyed in the July 1973 fire that occurred at the NPRC in St. Louis, Missouri.  When service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, in connection with an earlier claim for PTSD which was adjudicated by the Board in May 2006, the RO submitted a request to the NPRC in January 2006 for any medical records, Surgeon General Office (SGO) records, or morning reports.  The NPRC responded that a morning report search was made for the Veteran's unit from April to May 1957, but no sick calls were found and there were no sick reports dated after March 1953.  However, the NPRC forwarded the morning reports for May 1957 to VA.  The NPRC also indicated in a separate response that any active duty inpatient clinical records would have been in the Veteran's service personnel records, which were also likely destroyed in the 1973 fire.  The Veteran was informed in an August 2006 letter that his records had likely been destroyed and could not be obtained, and was invited to fill out an NA Form 13055 to enable VA to search for alternative records in an effort to reconstruct the medical data from that period.  The Veteran submitted the form in September 2008.  He stated in the form that he was treated for bladder problems in the winter of 1956 at the hospital in Heidelberg, Germany, and in the late spring of 1956 at the hospital in Mannheim, Germany.  This information was furnished to the NPRC in September 2008 and the NPRC was requested to obtain any relevant medical records or SGO's and, if this was not possible, to furnish any sick or morning reports for the unit the Veteran served in from May 1, 1956 to August 31, 1957.  The NPRC responded that a search was not possible based on the information submitted.  It was requested that the time period to be searched be narrowed to three months.  In December 2008, the RO issued a memorandum making a formal finding of unavailability of the Veteran's service treatment records.  The memorandum sets forth the efforts that were made to obtain these records and the negative responses received.  The memorandum also states that a letter should be sent to the Veteran informing him of the RO's unsuccessful attempts to obtain these records.  While a copy of this record is not in the file, the Board presumes that it was sent to the Veteran.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is assumed that government officials have properly discharged their official duties); see also Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (holding that the presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary)."  The Veteran was also informed that VA was unable to obtain his service department records in the January 2009 rating decision. 

The Board finds that further efforts to obtain records of the Veteran's hospitalizations in Germany would be futile.  Although a proper request for the Veteran's morning reports and sick reports was not submitted, as the RO provided a period of four months rather than three months, the NPRC has indicated that there are no sick reports dated after 1953 and that any inpatient clinical records were also likely destroyed in the fire.  The Board also does not find it likely that morning reports dated in 1956, even assuming such could be obtained, would provide meaningful support for the Veteran's claim.  In this regard, in a December 1985 statement, the Veteran asserted that he was hospitalized for bronchial pneumonia, and made no mention of a bladder condition during service.  Moreover, in the Veteran's initial July 2005 claim for a bladder disorder, he likewise made no mention of having bladder problems during active service.  Thus, the Board does not find it credible that the Veteran was hospitalized for bladder problems during active service.  Finally, and most significantly, even if the Veteran had in fact suffered from a bladder condition during service, the Veteran's private treatment records and VA treatment records dating from 1962 to 2004 clearly show that he did not have a history of bladder problems during that time period.  Indeed, to the extent the Veteran's bladder or genitourinary system was mentioned at all, it was found to be normal, as will be shown below.  Thus, any possible bladder condition that the Veteran may have had during service clearly had resolved given the findings in the post-service treatment records.  As will be discussed below, the Board finds that the Veteran's current bladder disorder did not manifest until 2004, which is over forty five years since the Veteran separated from active service.  As such, there is no indication that the Veteran's current bladder disorder would be related to any in-service bladder problems, and therefore there is no reasonable possibility that additional morning reports, in the unlikely event they were obtained and showed treatment for bladder problems, would affect the outcome of this claim.  In Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), the Court held that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case.  Correlatively, in Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided.  The Board finds that such is the situation in this case, for the reasons discussed above, and therefore remand is not warranted in order to make future requests for the Veteran's morning reports.  Accordingly, the Board finds that VA has satisfied its heightened duty to assist, and that any deficiencies in this regard were nonprejudicial.  See Mayfield, 19 Vet. App. at 122.

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, as already touched upon and as will be discussed in more detail below, the evidence of record shows that the Veteran's current bladder disorder did not manifest until 2004, over forty-five years after the Veteran separated from active service, and that treatment records dated from 1962 to early 2004 are negative for a bladder problem.  Indeed, private treatment records dated in the 1960's, 1970's, and 1980's show that the Veteran denied bladder problems and that his bladder and genitourinary system were found to be normal during examinations performed for other health issues.  Thus, because the Veteran's current bladder disorder did not manifest until several decades after service, and because there is no competent evidence supporting a nexus between the Veteran's bladder disorder and any alleged bladder problems during service, there is no indication that the Veteran's bladder disorder may be related to an in-service disease, injury, or event.  There is also no competent evidence suggesting a link between the Veteran's bladder disorder and the Veteran's alleged beating during active service.  As such, a VA examination is not warranted.  See id. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 122. 




II. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a bladder disorder.  For the following reasons, the Board finds that reopening is warranted.  

The Veteran initially filed for service connection for a bladder disorder in July 2005.  The RO denied the claim in a May 2006 rating decision.  The Veteran was notified of this decision and informed of his appellate rights in a May 2006 letter.  He did not appeal the decision.  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

The Veteran submitted a new claim for a bladder disorder in August 2006, which was denied in an August 2007 rating decision.  He was notified of the decision and his appellate rights in an August 2007 letter.  He did not appeal the decision and therefore it became final.  Id.  This is the last prior final denial of the Veteran's claim. 

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2011).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for a bladder disorder was last denied in the August 2007 rating decision because the RO found that new and material evidence had not been submitted to reopen the claim.  As service connection was initially denied in the May 2006 rating decision because the evidence did not show that a bladder disorder manifested in service or that the Veteran's current bladder disorder is related to service, the newly submitted evidence must relate to one of these elements. 

At the time of the August 2007 rating decision, the relevant evidence consisted, in pertinent part, of VA and private treatment records dated since 2004 showing treatment for a bladder disorder, and the Veteran's own statements.  

Within a year of the August 2007 rating decision, in June 2008, VA received a statement from the Veteran's former spouse asserting that the Veteran had experienced the same bladder problems during active service which he has currently.  The Board finds that this statement constitutes new and material evidence, as bladder problems during active service had not previously been established, and there were no witness statements at the time of the August 2007 rating decision to support this contention.  Further, the credibility of this statement must be presumed for the purpose of determining whether new and material evidence has been submitted to reopen the claim.  See Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim.  See 38 C.F.R. § 3.156(a).  Moreover, because this evidence was received by VA within one year of the August 2007 rating decision, the decision is not final.  See 38 C.F.R. § 3.156(b).  

Under that regulation, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final. 38 C.F.R. § 3.156(b)  (2010); see Young v. Shinseki, 22 Vet. App. 461, 466   (2009); see also Muehl v. West, 13 Vet. App. 159, 161   (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q)  (2010) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 




II. Service Connection

The Veteran claims entitlement to service connection for a bladder disorder.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board notes that the Veteran's diagnoses include a neurogenic bladder.  Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In the Veteran's initial July 2005 claim for service connection, he argued that his bladder disorder was caused or aggravated by being repeatedly kicked in a fight during active service.  In a May 2008 statement, he asserted that he had bladder problems on more than one occasion while stationed with Headquarters Service Company of the 510 Tank Battalion at Sullivan Barracks in Vernheim, Germany from 1954 to 1957.  He stated that he was sent to a hospital in Mannheim, Germany, which he believed was in the fall of 1956.  He further related having bladder problems associated with high fevers which were treated at Mannheim.  Unfortunately, as discussed above, the Veteran's service treatment records and service personnel records were likely destroyed in the 1973 fire at the NPRC.  The NPRC has not been able to locate them and VA has not been able to obtain such records despite repeated attempts.  The NPRC has also indicted, as discussed above, that any clinical inpatient records would also likely have been destroyed. 

While there is no documentation of any in-service bladder problems, the Veteran's medical history since 1962 is fairly well documented in the claims file, and shows that the Veteran did not have bladder problems for decades after separating from active service in June 1957.  Specifically, a June 1962 private treatment record reflects that the Veteran was seen for a torn right knee.  A general examination of the Veteran included a finding that his genitourinary system was negative for any symptoms.  Further, a history of bladder problems was not noted, despite the fact that a history of other medical problems unrelated to the knee was noted at the time, including a history of bronchitis and abscesses of the neck.

A November 1971 private treatment record also shows that a general medical examination was negative for any bladder problems.

In April 1975, the Veteran was admitted to a private hospital with complaints of excruciating pain in the lower abdomen and a high fever.  The Veteran was diagnosed with prostatitis with possible pyelonephritis.  He denied any urinary symptoms, and an x-ray study performed at this time showed that the Veteran's ureters and bladder were within normal limits. 

Private treatment records dating from August 1982 to November 1982 show that the Veteran complained of pain in the left thigh and groin.  Initially, the treating physician rendered a rule-out diagnosis of urinary tract infection, among other possible disorders, including an inguinal hernia and complications of a vasectomy.  However, it was found on further examination, including a CT scan of the pelvis, that the Veteran's bladder was unaffected.  He was diagnosed with left obturator neuralgic pain of unknown etiology.  

SSA examination reports dated in November 1985 and August 1987 show a number of complaints and medical issues, but make no mention of a history of bladder problems.  While the November 1985 SSA examination focused on the Veteran's orthopedic problems, it also discussed the Veteran's general medical symptoms.  The August 1987 SSA examination was comprehensive and addressed all of the Veteran's major body systems.  These examinations are especially probative as they were performed in connection with a claim for SSA disability benefits.  Thus, the Veteran had every incentive to discuss all of his medical problems in order to prevail on the claim.  Therefore, the fact that he did not mention a bladder disorder shows that he did not have bladder problems at this time. 

In a December 1985 statement, in support of a claim for service connection benefits, the Veteran asserted that he was hospitalized in Germany during active service for pneumonia.  In March 1986, the Veteran submitted service connection claims for several disabilities, including pneumonia, arthritis, chest problems, and leg, shoulder, and arm problems.  He did not mention any bladder disorder.  He again asserted in a March 1986 statement that he was hospitalized for pneumonia during active service.  He made no mention of being hospitalized for bladder problems.  

VA laboratory records dated in 1997 and 1998 reflect that urine screens and blood tests were performed, but there are no treatment records dated at this time showing what the purpose of these tests was. 

An August 2001 VA treatment record shows a list of the Veteran's then current medical problems, of which there were ten in total.  A bladder disorder was not included in this list. 

The earliest evidence of record showing bladder problems is a September 2004 VA treatment record, which reflects that the Veteran reported urinary frequency and hesitancy, including waking up several times in the night to urinate.

A December 2004 VA treatment record shows that the Veteran reported hearing gurgling sounds and the passing of air through his penis when he urinated.  He stated that he had never had this problem before, and denied pain or urinary difficulties. 

A January 2005 VA treatment record reflects a diagnosis of pneumaturia and fistula in the urethra.  

A March 2005 private treatment record reflects that a CT scan of the pelvis revealed a distended bladder with a prominent amount of residual urine. 

In May 2005, the Veteran underwent a trocar cystotomy and transurethral resection of the prostrate.  He was diagnosed with chronic distention of the bladder, benign prostatic hypertrophy, and a neurogenic bladder.  It was noted that the Veteran had a "long history" of recurrent urinary tract infections and large, residual urines. 

In a June 2008 statement, the Veteran's former spouse stated that the Veteran had experienced similar bladder problems during active service, and had been hospitalized.  

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's current bladder disorder and his period of service.  In this regard, the Board has considered the statements by the Veteran and his former spouse asserting that he experienced bladder problems during active service and in fact had been hospitalized, at least in part, with such symptoms.  However, the Board does not find these statements to be credible for the following reasons.  First, the Veteran stated in support of his 1986 claims for service connection that he had been hospitalized for pneumonia, and made no mention of being hospitalized or treated for bladder problems.  Second, the Veteran did not mention a history of bladder problems in the private treatment records and SSA examination reports dated in the 1960's, 1970's, and 1980's.  Third, when the Veteran initially reported certain urinary symptoms in the December 2004 VA treatment record, he stated that he had never experienced such symptoms before.  Finally, when the Veteran initially submitted his claim for service connection in July 2005, he made no mention of being treated for bladder problems in service.  Rather, he stated that his bladder disorder was caused by being repeatedly kicked in a fight during active service.  Thus, the Veteran did not initially assert that he had a bladder problem during service when he had every incentive to do so to support his claim.  It was not until the Veteran submitted his petition to reopen in March 2008 that he reported being treated for bladder problems during active service.  Accordingly, as the statements by the Veteran and his former spouse are inconsistent with other evidence of record submitted on his behalf, and were only made in the context of supporting his claim for service connection, the Board does not find them to be credible.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  

Because the Veteran's service treatment records cannot be obtained, the Board has a heightened duty to consider the benefit of the doubt.  See Cromer, 19 Vet. App. at 217-18.  However, even assuming that the Veteran had in fact suffered from one or more bladder infections during active service, the preponderance of the evidence is still against a nexus between the Veteran's current bladder disorder and any bladder problems he experienced during active service.  In this regard, the post-service treatment records discussed above clearly show that any such problems had resolved by at least 1962, which is five years after the Veteran separated from active service in June 1957.  Indeed, the April 1975 private treatment record shows that the Veteran's bladder was found to be within normal limits almost twenty years after the Veteran's separation.  The private treatment records and SSA medical examinations dated in the 1980's are likewise negative for bladder problems.  As late as 2001, a list of the Veteran's current medical problems, of which there were ten, did not include a bladder disorder, as shown by the August 2001 VA treatment record.  It was not until September 2004 that the Veteran first reported bladder symptoms.  Although a May 2005 private treatment record shows that the Veteran reported a long history of recurrent bladder infections, this does not show that the Veteran had such infections ever since active service.  Indeed, the private treatment records dating in the 1960's, 1970's, and 1980's, as well as the SSA examination reports dating in the 1980's clearly show that the Veteran did not suffer from bladder infections for a period of several decades after active service.  Accordingly, the Board finds that the Veteran's current bladder disorder did not manifest until around September 2004, which is over forty-five years after the Veteran separated from active service in June 1957.  Thus, given the passage of such a long period of time between separation and the onset of the Veteran's current bladder disorder, with treatment records during that period showing that the Veteran's bladder was normal and that the Veteran denied bladder symptoms, the preponderance of the evidence is against a finding that any bladder problems during service are related to the Veteran's current disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

The Board acknowledges the Veteran's contention that his bladder disorder is related to service, to include bladder infections which he allegedly had during that time, or as a result of being repeatedly kicked during a fight.  However, putting aside the issue of whether these allegations are true, the Board finds that such a determination is medically complex, and cannot be made based on lay observation alone.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Therefore, the Veteran's statements do not constitute competent medical evidence and as such do not support his claim.  See id.  The Veteran has not submitted any medical evidence which suggests that there might be a relationship between any in-service bladder problems and his current disorder, or that being kicked might result in a bladder disorder.  Given the fact that the Veteran's bladder was found to be normal almost twenty years after he separated from active service, as shown by the April 1975 private treatment record, and that the Veteran did not suffer from bladder problems until several decades later, the Board finds that the Veteran's statements are outweighed by more probative evidence of record. 

Thus, service connection must be denied on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  Because a neurogenic bladder did not manifest within one year of separation from active service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bladder disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bladder disorder is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


